— Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered May 30, 1984, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s only claim on appeal is that his assigned counsel intimidated and pressured him to plead guilty. However, the defendant did not move in the court of first instance to vacate his guilty plea. Therefore, he has failed to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the record does not support the defendant’s contention. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.